Name: Decision of the EEA Joint Committee No 58/95 of 18 July 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  European construction;  marketing;  chemistry;  foodstuff
 Date Published: 1996-10-03

 3.10.1996 EN Official Journal of the European Communities L 251/28 DECISION OF THE EEA JOINT COMMITTEE No 58/95 of 18 July 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 (1); Whereas Commission Directive 95/3/EC of 14 February 1995 amending Directive 90/128/EEC relating to plastics materials and articles intended to come into contact with foodstuffs (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 52 (Commission Directive 90/128/EEC) of Chapter XII of Annex II to the Agreement:  395 L 0003: Commission Directive 95/3/EC of 14 February 1995 (OJ No L 41, 23. 2. 1995, p. 44). Article 2 The texts of Directive 95/3/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 August 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 18 July 1995. For the EEA Joint Committee The President E. BERG (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 41, 23. 2. 1995, p. 44.